Citation Nr: 1442768	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1988 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge during a March 2009 Travel Board hearing.  A transcript is of record.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) electronic claims files.


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability that manifested to a compensable degree within a presumptive period; is etiologically related to an in-service injury, event, or disease; or is proximately due to or aggravated by service-connected disability.

2.  The Veteran does not have a right ankle disability that manifested to a compensable degree within a presumptive period; is etiologically related to an in-service injury, event, or disease; or is proximately due to or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided the required notice in September 2007.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and private treatment records with the claims file.  While the record does not currently contain the report of the Veteran's separation examination, the Veteran will not be prejudiced.  He is competent to report that he did not complain of any right knee or right ankle symptoms during his separation examination, and the Board finds his report credible and entitled to probative weight, as the January 2010 VA examiner reviewed the report and indicated that the physical examination was within normal limits and no complaints of right knee or right ankle disability were noted.  See Transcript of Record pp. 9, 19-20; January 2010 VA Joints Examination.  Further, the Board in its prior remand request the medical evidence associated with a reported Workers Compensation claim following a 2000 right knee injury.  In this regard, the RO was able to obtain records from Drs. Tatum, Kubrik, DeMeo, and Componovo.  Although the records does not contain records of Dr. Zurnich who reportedly treated the Veteran for a pre-service 1985 right knee injury, the Veteran also reported that he had no subsequent right knee problems until service; as discussed below, the Board finds the presumption of soundness attaches and has not been rebutted so no request for such records has been made.  As the Veteran has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran an examination addressing his right knee and right ankle claims in January 2010 and obtained an addendum opinion in February 2011.  The examination and opinions are adequate, as the examiners considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the January 2010 VA examiner did not review records of the Veteran's October 2009 right knee surgery, the Veteran's reports regarding the procedure were largely accurate and, moreover, the February 2011 VA examiner reviewed those records and then provided an opinion that supports the January 2010 VA examiner's opinion.  While the February 2011 VA examiner did not physically examine the Veteran, the February 2011 VA examiner reviewed the pertinent evidence in the record, including the Veteran's reports of his medical history, his STRs, medical evidence regarding his post-surgery status in 2009, and the January 2010 VA examiner's physical examination of the Veteran.  

The Board acknowledges that the VA examiners did not provide a clear opinion regarding whether any reported pre-service right knee injury in 1985 was aggravated beyond its natural progression by an in-service injury, event, or disease.  See Transcript of Record p. 32; January 2010 VA Joints Examination.  However, as discussed below, the Board finds the presumption of soundness attaches in this case and has not been rebutted, so an opinion regarding aggravation is not necessary.  

The Veteran's March 2009 Travel Board hearing focused on the elements necessary to substantiate the claim; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

To prevail on a direct service connection claim, there must be competent medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to or the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A.  Right knee.

The Veteran contends that he has a right knee disability that had its onset, or was aggravated, during his active service as a cannon crewmember.  See Transcript of Record pp. 3, 24; March 2009 Statement; August 2007 Claim.

While the Veteran has a current diagnosis of mild medial compartment osteoarthritis, which is a chronic disease listed under 38 C.F.R. § 3.309(a), he is not entitled to service connection on a presumptive basis because the record lacks competent, credible, and probative evidence of a diagnosis or manifestations of mild medial compartment osteoarthritis within a year after his May 1993 separation from service.  The Veteran is competent to report that, following his in-service treatment for right knee pain in November 1990, he continued to experience right knee pain, swelling, and popping in service, including at separation from service and after his separation from service, and that he did not report his right knee symptoms at separation because he had thought they were already included in his medical records.  See Transcript of Record pp. 7-9; Davidson, 581 F.3d at 1316.  The Board finds his reports credible and entitled to probative weight, as an April 1993 STR reveals a chief complaint of a swollen right knee for one day.  He is not, however, competent to attribute his symptoms during a presumptive period to a diagnosis of arthritis, as the issues are medically complex and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Board notes that, while the Veteran reported continuous symptoms, he is also competent to report that he did not have any problems with his right knee, wear a brace, or seek treatment for any right knee problems following his May 1993 separation from service until approximately seven years later, in 2000.  See Transcript of Record pp. 10-11.  These reports are also credible and entitled to probative weight, as the record contains no contradictory medical evidence pertaining to the right knee during that period, and, moreover, the Veteran has not asserted that any such medical evidence ever existed.  

While the Veteran was treated for right knee symptoms in service, he is not entitled to service connection on a direct basis because the record lacks competent, credible, and probative evidence that his current right knee disability, which includes diagnoses of lateral collateral and posterolateral corner ligament instability and tear, a torn lateral meniscus, and mild medial compartmental osteoarthritis, status post-multi-ligament reconstruction and partial meniscectomy, is etiologically related to his in-service symptoms or to any other in-service injury, event, or disease.  See November 1990 STRs (complaining of pain for 48 hours after playing basketball); April 1993 STR (complaining of swelling for one day); October 2009 Heritage Valley Health System Treatment Records.  The January 2010 and February 2011 VA examiners both opined that the Veteran's current right knee disability is instead etiologically related to his 2000 workplace injury, which required an arthroscopy and then surgical reconstruction in 2009.

The January 2010 VA examiner opined that the Veteran's current right knee disability was not caused by or a result of his active service because, based on the record and the Veteran's own reports, his pre-service right knee injury got better on its own; he did not recall any specific in-service injury or event; his in-service diagnosis of mild sprain versus bursitis was relatively benign and a contemporaneous physical examination was within normal limits; he was able to return to full activities such as 10-mile runs and playing basketball; he did not have serial complaints regarding his knee; he did not mention his right knee during his separation examination, which was within normal limits; and he reported not having had any right knee problems following his May 1993 separation from service until a major workplace injury occurred seven years later and resulted in torn ligaments and a torn meniscus.  His right knee disability was instead etiologically related to his 2000 workplace injury.  The rationale was that the workplace injury was major, as after the altercation he experienced right knee swelling and pain with some sensation of instability and had to undergo an arthroscopy rather quickly; medical compartmental arthritis is common following a ligament injury; and his later surgery was undergone to repair the damaged ligaments and meniscus.  

The February 2011 VA examiner reviewed the Veteran's records, including records of his October 2009 surgical ligament reconstruction and partial lateral meniscectomy, and opined "with 100 [percent] certainty" that the Veteran's right knee disability was attributable solely to his 2000 workplace injury.  The rationale was that his prior right knee injuries were not serious, as the 1985 injury was treated conservatively; the Veteran reported that he had no further symptoms until he enlisted in service.  His in-service right knee injury appeared not significant, as he was able to resume going on 10-mile runs, and he did not complain about instability until after his 2000 workplace injury.  Moreover, his 2000 workplace injury was very serious and not the type of injury that would result from "wear-and-tear," as a significant amount of force is required to tear the posterolateral corner and lateral collateral ligaments, and it would not be possible to not know that this type of injury had occurred.  The February 2011 VA examiner ultimately opined that it was definitely very unlikely than anything described in service led to the Veteran's current right knee disability.

The Board acknowledges that the January 2010 and February 2011 VA examiners did explicitly address evidence in April 1993 STRs, which reveal complaints of right knee swelling for one day, or the Veteran's reports during his March 2009 Travel Board hearing that he had right knee symptoms at the time of his separation examination.  The opinions are, however, still adequate, as the overarching rationale-that his in-service injury was not serious, he was subsequently able to complete 10-mile runs, he reported not having had any right knee trouble or sought treatment for any right knee trouble after his May 1993 separation from service until approximately 2000, and his 2000 workplace injury was very serious and required surgery-remains intact.  The record does not contain evidence that, and the Veteran has not asserted that, he was unable to complete 10-mile runs or physical training following the April 1993 complaint of right knee swelling.  Further, the April 1993 STR reveals that the swelling was not due to any particular trauma during the prior 72 hours and that upon examination the right knee joint was not red or swollen.  Moreover, though Board gives probative weight to the Veteran's report during his March 2009 Travel Board hearing of having had right knee complaints at the time of his separation examination, the Board reiterates that the Veteran also reported that following his May 1993 separation from service he did not have right knee trouble or seek treatment for right knee problems until he injured his right knee at work in 2000.

The Board notes that the January 2010 and February 2011 VA examiners did not provide an opinion regarding the aggravation of a pre-existing disability, their opinions remain adequate.  The Veteran is competent to report that he recovered from his 1985 right knee injury with only conservative treatment and did not have any right knee problems again until after his enlistment into service.  See Transcript of Record p. 34; Davidson, 581 F.3d at 1316; see also 38 U.S.C.A. §§ 1111; 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  These reports are credible and entitled to probative weight, as the record lacks medical evidence of any right knee problems during that period and the Veteran's February 1988 Enlistment Examination was within normal limits; therefore, the presumption of soundness attaches in this case.  However, as the record lacks clear and unmistakable evidence that the Veteran had a right knee disability during the two years prior to his enlistment, the presumption of soundness has not been rebutted and an opinion on the issue of entitlement to service connection based on aggravation of a pre-existing disability is not necessary.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran believes that his current right knee disability pre-existed and was aggravated by, was incurred in, or is otherwise etiologically related to his active service; however, he is not competent to provide a diagnosis or a nexus in this case.  The issues are medically complex and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.  

Consequently, the preponderance of the competent, credible, and probative evidence of record weighs against the claim for service connection for a right knee disability.

B.  Right ankle.

The Veteran contends that he has a right ankle disability that had its onset during his active service as a cannon crewmember.  See Transcript of Record p. 14; March 2009 Statement; August 2007 Claim.

While the Veteran has a current diagnosis of mild right ankle osteoarthritis, which is a chronic disease listed under 38 C.F.R. § 3.309(a), he is not entitled to service connection on a presumptive basis because the record lacks competent, credible, and probative evidence of a diagnosis or manifestations of mild right ankle osteoarthritis within a year after his May 1993 separation from service.  The Veteran is competent to report that his right ankle continued to give him trouble after his 1988 in-service injury, including at separation from service and after his separation from service, and that he did not report his right ankle symptoms at separation because he had thought they were already included in his medical records.  See Transcript of Record pp. 19-20, 25; Davidson, 581 F.3d at 1316.  He is not, however, competent to attribute his symptoms during a presumptive period to a diagnosis of mild right ankle arthritis, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.  Moreover, the Board notes that, while the Veteran reported continuous symptoms, he is also competent to report that he did not have any problems with his right ankle or seek treatment for any right ankle problems following his May 1993 separation from service until approximately six years later, in 1999, when it became stiff and swollen while he was working full-time as a corrections officer.  See Transcript of Record pp. 20-29.  These reports are also credible and entitled to probative weight, as the record contains no contradictory medical evidence pertaining to the right ankle during that period, and, moreover, the Veteran has not asserted that any such medical evidence ever existed.  

While the Veteran was treated for right ankle symptoms in service, he is not entitled to service connection on a direct basis because the record lacks competent, credible, and probative evidence that his current right ankle disability, which includes mild right ankle osteoarthritis, is etiologically related to his in-service symptoms or to any other in-service injury, event, or disease.  See July 1988 STRs (diagnosing a small avulsion with no radiographic evidence of a fracture); August 1988 STRs (assessing a resolving grade II sprain); March 1991 STRs (reporting right ankle and foot injury while playing basketball and diagnosing a mild tibionavicular ligament sprain); June 1992 STRs (reporting ankle pain and swelling for two days after softball game with negative X-ray).  Neither the January 2010 nor the February 2011 VA examiner opined that the Veteran's current right ankle disability is at least as likely as not etiologically related to an in-service injury, event, or disease.   

The January 2010 VA examiner opined that the Veteran's current right ankle disability was not caused by or a result of his active service.  The rationale was that, based on the record and the Veteran's own reports, his in-service right ankle injuries were a right ankle sprain and a small avulsion fracture, which occurs when a small chip of bone gets pulled off but is primarily a ligament injury-a severe sprain rather than a true fracture where the bone is broken in the middle and requires either a reduction or surgery.  Therefore, the Veteran likely had a ligament injury in service; however, it later healed, as the Veteran did not have any recurring disability during the remainder of his service.  He was able to complete 10-mile runs and continue to play basketball and he did not report any right ankle complaints during his separation examination, which was within normal limits.  Further, the Veteran reported that he had not had any right ankle trouble after his May 1993 separation from service until six years later.    

The February 2011 VA examiner reviewed the Veteran's records and opined that it was more likely that the Veteran's 2000 workplace right knee injury, not his in-service injury, led to his right ankle arthritis.  The rationale was that his right ankle appeared to have been adequately treated and not symptomatic following the 1988 in-service injury, as he was able to complete 10-mile runs and reported not having had any problems following his May 1993 separation from service until several years later.  The records reveal that he had pain, swelling, and some sense of instability of the right knee following a 2000 workplace injury, but his knee was not reconstructed until 2009, so it was entirely possible that his ankle arthritis was the result of walking on a multi-ligamentously unstable knee for eight or nine years, as the change in biomechanics at the ankle very well could have led to early-onset ankle arthritis.  The February 2011 VA examiner ultimately opined that it was definitely very unlikely that anything described in service led to the Veteran's current right ankle disability.

The Board acknowledges that the January 2010 and February 2011 VA examiners did not explicitly address evidence in March 1991 and June 1992 STRs, which appear to suggest that the Veteran later re-sprained his right ankle and was symptomatic in service, or the Veteran's reports during his Travel Board hearing that he had right ankle symptoms at the time of his separation examination.  The opinions are, however, still adequate, as the overarching rationale-that the Veteran was subsequently able to complete 10-mile runs and physical training in service and reported not having had any right ankle trouble after his separation from service until 1999, approximately six years later-remains intact.  The record does not contain evidence that, and the Veteran has not asserted that, he was unable to complete 10-mile runs or physical training following either the 1991 or 1992 re-injuries.  Though the Board gives probative weight to the Veteran's report during his March 2009 Travel Board hearing of having had right ankle complaints at the time of his separation examination, the Board reiterates that the Veteran also reported that following his May 1993 separation from service he did not have right ankle trouble or seek treatment for right ankle problems for approximately six years.  

While the Veteran believes that his current right ankle disability, which includes mild right ankle osteoarthritis, was incurred in or is etiologically related to his active service, he is not competent to provide a diagnosis or a nexus in this case.  The issues are medically complex and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.  

Consequently, the preponderance of the competent, credible, and probative evidence of record weighs against the claim for service connection for a right ankle disability.


ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


